DETAILED ACTION
This communication is a first office action on the merits. Claims 1-17, as originally filed are currently pending and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-positive connection of the actuating element of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 4 and claim 10, line 7 the term “blocks” and “blocking” does not appear to describe the function of the blocking portion in a manner consistent with the Specification. Instead, as shown in the second full paragraph on page 18, the term might better be better off replaced by --secures-- and --securing--. As shown in Fig. 8B, the blocking portion does not prevent or “block” engagement, but instead supports the elements together.
Claim 14 mirrors the same issue with the term “blocks” in line 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler (US2011/0298227).
Regarding claim 1, Fiedler discloses an apparatus comprising:
a first closure part (2) which includes a base body (21) and at least one closure element (24) rotatably arranged on the base body about an axis of rotation, wherein the at least one closure element includes a base body (241) and at least one first locking portion (240) arranged on the base body, and
at least one second closure part (1), which includes a base element (13) and at least one second locking portion (distal head as shown in Fig. 8) arranged on the base element,
wherein the first closure part and the least one second closure part can be placed against each other along a placement direction (Fig. 9A-9B as shown),
wherein the first closure part and the at least one second closure part are placed against each other in a closed position such that the at least one first locking portion of the at least one closure element and the at least one second locking portion of the at least one second closure part are in engagement with each other (Fig. 7A and 9B as shown),
wherein for releasing the first closure part and the at least one second closure part from each other, the at least one first locking portion of the at least one closure element and the at least one second locking portion of the at least one second closure part can be brought out of engagement with each other by rotating the at least one closure element relative to the base body of the first closure part (Fig. 9A-9D as shown), and
wherein an actuating element (244) is adjustably arranged on the base body, which is operatively connected to the at least one closure element in such a way that by displacing the actuating element relative to the base body, the at least one closure element is rotatable relative to the base body (Figs. 9A-9D as shown).

Regarding claim 2, Fiedler further discloses wherein the actuating element includes a coupling portion (base of 244 shown connected to 24 in Fig. 8) via which the actuating element is positively or non-positively operatively connected to the at least one closure element.

Regarding claim 3, Fiedler further discloses wherein the coupling portion is formed by a toothing (the base of 244 inserted into 24 can be considered a tooth).

Regarding claim 4, Fiedler further discloses wherein the actuating element is linearly or rotationally adjustable relative to the base body along an actuating direction (Figs. 9A-9D shows a rotational adjustment).

Regarding claim 5, Fiedler further discloses wherein the at least one first locking portion is rigidly arranged on the base body of the at least one closure element and the at least one second locking portion is rigidly arranged on the base element of the at least one second closure part (Fig. 8 as shown).

Regarding claim 6, Fiedler further discloses wherein at least one of the at least one first locking portion protrudes from the base body along the axis of rotation, and the at least one first locking portion includes a first latching protrusion (240) and the at least one second locking portion includes a second latching protrusion (11), wherein in the closed position the first latching protrusion and the second latching protrusion are positively held in engagement with each other (Fig. 7A and 7B as shown).

Regarding claim 12, Fiedler further discloses wherein the at least one closure element includes at least one first magnetic element (20) and the at least one second closure part includes at least one second magnetic element (10), wherein the at least one first magnetic element and the at least one second magnetic element are configured to cooperate in a magnetically attracting way on placement of the first closure part and the at least one second closure part against each other.

Regarding claim 13, Fiedler further discloses wherein the first closure part includes resetting means for resetting the actuating element into a starting position associated to the closed position (moving the handle 244 back to its original position comprises a reset).

Allowable Subject Matter
Claims 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose a closure device wherein a closure element has a first side and a second side, wherein on the first side and on the second side at least one first locking portion each is arranged, wherein one second closure part each can be placed against the first side and against the second side in combination with all the limitations in independent claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677